DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the end wall of the stopper preventing the end of the support member from translating through the second end of the balloon (claim 26) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. For example Figures 2-5 of the application show the support received within the stopper, but the support appears to extend through the second end of the balloon since the balloon is attached to the sleeve proximal the end of bore having the surface that abuts the support. Furthermore, since the balloon is attached to the sleeve the stopper is unable to pierce the second end of the balloon with or without the stopper if one were to interpret the claim as the support being prevented from piercing the wall of the balloon.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 26 recites the end wall of the stopper prevents the support member from translating through the second end of the balloon. The examiner is unable to find support for the claimed subject matter in the written description and/or the drawings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21-26 of U.S. Patent No. 9,730,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 21-40 of the current application and the invention of claims 1-14 and 21-26 of the patent lies in the fact that the invention of claims 1-14 and 21-26 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-14 and 21-26 of the patent is in effect a "species" of the "generic" invention of claims 21-40 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-40 are anticipated by claims 1-14 and 21-26, claims 21-40 are not patentably distinct from claims 1-14 and 21-26.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-30 and 32-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fogarty (U.S. Patent 4,483,340).
	Fogarty discloses a device (for example see Figures 1-4) comprising a sleeve (16) defining a channel, a shaft (24) disposed within the channel, a balloon (20), and a support member (30 and 32). The shaft defines a passageway and includes a stopper (22), wherein the channel and passageway are coaxial. The balloon includes a first end coupled to the sleeve and a second end coupled to the shaft (the balloon is coupled to the stopper which is part of the shaft), wherein the balloon defines a chamber that is in communication with the channel. The support member is disposed within the passageway and is moveable relative to the shaft between a first position in which an end of the support member is spaced apart from the stopper (see Figure 1) and a second position in which a stepped portion of the end of the support member (the hexagonally/polygonal shaped portion) is position within a stepped opening (hexagonally/polygonal shaped opening) of the stopper (see Figure 4), wherein the stepped portion of the end of the support member engages a surface of the stepped opening of the stopper when in the second position to prevent rotation of the support member relative to the shaft and wherein the support member is capable of translating relative to the sleeve in the second position to increase the length of the balloon (the support member can be placed in the second position when the balloon is tightly packed axially and then translated to elongate the balloon axially) and wherein rotation of the shaft relative to the sleeve causes the balloon to twist about the shaft when the support member is in the second position (see Figure 4 and column 2 lines 32-66) and wherein the end wall of the stopper prevent the end of the support member from translating through the second end of the balloon in the second position (the support member is unable to puncture the second end of the balloon in the second position). The sleeve, the shaft, and the balloon are made from materials having a modulus of elasticity that is lower than the modulus of elasticity of the material of the support member (column 2 line 67 to column 3 line 10; the reference discloses the flexibility of the sleeve, balloon, and shaft are less than the flexibility/rigidity/strength of the support member). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogarty (U.S. Patent 4,483,340) in view of Mueller (U.S. Patent 9,101,430).
	Fogarty discloses the invention as claimed (see above) except for the device further comprising a marker band coupled to an outer surface of the shaft. Mueller teaches a device (for example see Figure 3) comprising a sleeve (108), a shaft (110), a stopper (130), and a balloon (106), wherein the device further comprises a marker band (134) coupled to an outer surface of the shaft (see column 4 lines 49-54) in order to see the position of the shaft in radiographic images. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Fogarty further comprising a marker band coupled to an outer surface of the shaft in view of Mueller in order to see the position of the shaft in radiographic images. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775